Citation Nr: 0209290	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-14 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the veteran timely filed a notice of disagreement 
with a June 1998 rating action denying his claim to an 
increased initial rating for post-traumatic stress disorder 
(PTSD).

2.  Whether the veteran timely perfected an appeal of a 
February 1997 rating action denying his claim for a 
compensable rating for residuals of shell fragment wounds of 
the abdomen.


REPRESENTATION

Appellant represented by:	Thomas P. Johnson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This appeal arises from two decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana made in March 2000.  The RO determined that the 
veteran had failed to timely perfect an appeal with respect 
to a February 1997 decision that denied a compensable rating 
for residuals of shell fragment wounds, and a June 1998 
decision that granted service connection for PTSD with an 
initial rating of 10 percent effective September 17, 1997, 
which was later increased to 50 percent on and after July 10, 
2000.  The veteran, through his attorney, perfected his 
appeal on the timeliness questions in January 2000.  In June 
2002, the veteran and his attorney appeared at a hearing 
conducted by the undersigned at the Board of Veterans' 
Appeals (Board) in Washington, DC.  

In addition to the foregoing, the Board notes that the 
veteran and his attorney have raised several issues.  These 
raised issues include entitlement to service connection for 
alcohol and drug abuse secondary to service connected PTSD, 
entitlement to an effective date for PTSD (claimed as 
essentially back to the day after discharge from service), 
entitlement to spousal and child benefits, and entitlement to 
a total rating due to individual unemployability.  The 
veteran's attorney filed a "MOTION FOR RECONSIDERATION" with 
the Board in June 2002 referencing the foregoing issues.  
These issues, however, are not currently before the Board.  
Furthermore, given that the Board has not issued a decision 
in this case, there is nothing for the Board to reconsider.  
As the Board does not have jurisdiction over these matters, 
they are referred to the RO for appropriate action.

Finally, the issue of entitlement to a compensable rating for 
residuals of shell fragment wounds of the abdomen will be 
addressed in the REMAND portion of this action.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  By a rating action dated in February 1997, the RO denied 
the veteran's claim for a compensable evaluation for service-
connected residuals of shell fragment wounds of the abdomen.

2.  The veteran was informed of the February 1997 decision, 
and of his appellate rights, in a letter addressed to him in 
February 1997.

3.  In a letter received at the RO in September 1997, the 
veteran expressed his disagreement with the RO's February 
1997 rating action.

4.  By a rating action dated in June 1998, the RO granted the 
veteran's claim for entitlement to service connection for 
PTSD and assigned an initial disability evaluation of 10 
percent, and also continued the noncompensable rating for 
service-connected residuals of shell fragment wounds of the 
abdomen.

5.  The veteran was informed of the June 1998 decision, and 
of his appellate rights, in a letter addressed to him on July 
14, 1998.

6.  In a letter received at the RO in July 1998, subsequent 
to July 14, the veteran expressed his disagreement with the 
RO's June 1998 rating action, specifically with respect to 
the noncompensable rating for the residuals of shell fragment 
wounds of the abdomen.

7.  Under cover of a letter dated August 3, 1998, the RO 
issued the veteran a statement of the case with respect to 
the claim for a compensable rating for residuals of shell 
fragment wounds of the abdomen.

8.  With respect to the veteran's claim for an initial rating 
in excess of 10 percent for PTSD, the veteran did not file a 
notice of disagreement within one year of the notification of 
the decision entered in the pertinent rating action dated 
July 14, 1998.

9.  With respect to the veteran's claim for a compensable 
rating for residuals of shell fragment wounds of the abdomen, 
the veteran did not file a substantive appeal within 60 days 
from the date of the statement of the case, dated August 3, 
1998.


CONCLUSIONS OF LAW

1.  The veteran did not timely file a notice of disagreement 
with the July 1998 RO rating action that denying his claim to 
entitlement to an initial rating in excess of 10 percent for 
PTSD.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 1991); 38 C.F.R. 
§§ 20.202, 20.301, 20.302 (2001).

2.  The veteran did not timely perfect an appeal of the 
February 1997 RO rating action denying his claim for a 
compensable disability evaluation for residuals of shell 
fragment wounds of the abdomen.  38 U.S.C.A. §§ 7105(d)(3), 
7108 (West 1991); 38 C.F.R. §§ 20.202, 20.301, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural history

In March 1970, the RO granted the veteran's original claim of 
entitlement to service connection for residuals of shell 
fragment wounds of the abdomen and assigned a noncompensable 
rating.  

In May 1995, the RO denied the veteran's claim of entitlement 
to service connection for PTSD.  The veteran was provided 
written notification of this decision and informed of his 
appellate rights in a May 1995 letter mailed to his then 
current address of record.

In July 1996, the veteran filed an increased rating claim for 
his residual shrapnel wounds of the abdomen.  He also 
indicated his disagreement with the RO's May 1995 denial of 
his claim for service-connection for PTSD.  

In a letter to the veteran issued in August 1996, mailed to 
his then current address of record, the RO informed the 
veteran that he did not file a timely appeal (notice of 
disagreement) to the RO's May 1995 decision.  Along with the 
August 1996 letter, the veteran was informed of his appellate 
rights.  The RO accepted this filing as a claim to reopen for 
service connection for PTSD based on new and material 
evidence.

In February 1997, the RO denied a compensable rating for the 
veteran's residual shell fragment wounds of the abdomen.  The 
veteran was provided written notification of this decision 
and informed of his appellate rights in a February 1997 
letter mailed to his then current address of record.  The RO 
received a notice of disagreement from the veteran in 
September 1997.

In a June 1998 decision, the RO granted service connection 
for PTSD and assigned a 10 percent disability rating.  The RO 
also continued the veteran's noncompensable disability rating 
for residual shell fragment wounds of the abdomen.  The 
veteran was provided written notification of this decision 
and informed of his appellate rights in a letter issued on 
July 14, 1998 to his then current address of record.

Later in July 1998, after the RO's July 14 letter, the 
veteran filed a letter only disagreeing with the RO's June 
1998 denial of a compensable rating for his residual shell 
fragment wounds of the abdomen, echoing his September 1997 
notice of disagreement.  

In August 1998, the RO issued a statement of the case to the 
veteran regarding his claim for entitlement to a compensable 
rating for residual shell fragment wounds of the abdomen.  
This document was mailed to the veteran's address of record, 
and, in an enclosure letter, he was advised that to complete 
his appeal he must file a formal appeal.  A VA Form 9 (Appeal 
to Board of Veterans' Appeals), which the veteran was advised 
could be used to complete the appeal was enclosed.

In January 2000, the veteran, through a private attorney, 
filed a letter with the RO.  Although the veteran's attorney 
was not recognized by VA to be his official representative, 
the attorney submitted a declaration of representation as 
part of his filing.  In the letter, the veteran's attorney 
indicated a desire to "appeal to BVA for increase in service 
related disability benefits to 100% from 10% and request for 
a hearing before the BVA".  The attorney also discussed the 
veteran's service-connected residuals of shell fragment 
wounds of the abdomen, and raised the issue of entitlement to 
a total rating based on individual unemployability.  

In March 2000, the RO issued a letter to the veteran 
regarding the letters submitted by his attorney.  This 
document was mailed to the veteran's address of record, and a 
copy to his then designated Veterans Service Organization.  A 
copy was not mailed to the veteran's attorney because a 
proper Power of Attorney or declaration of representation was 
not yet of record.  38 C.F.R. § 20.301(a).  The RO informed 
the veteran of his appellate rights.  The RO explained that 
it could not accept the attorney's January 2000 
correspondence as a valid notice of disagreement because it 
was filed more than a year after the RO issued notice of the 
June 1998 decision.  The Board notes that the RO mistakenly 
typed June 1996, instead of June 1998, as the date of the RO 
decision in the letter to the veteran.  Nevertheless, the 
RO's typographical error does not impact the case because, 
given that the attorney's letter was not received by the RO 
until January 2000, the notice of disagreement was still 
untimely because it was filed more than a year after the RO 
issued the notice.

In a separate letter to the veteran, dated in March 2000, the 
RO explained that it could not accept the attorney's 
correspondence as a timely substantive appeal concerning the 
compensable rating for residuals of shell fragment wounds of 
the abdomen.  This document was mailed to the veteran's 
address of record, and a copy to his then Veterans Service 
Organization.  A copy was not mailed to the veteran's 
attorney because a proper Power of Attorney or declaration of 
representation was not of record.  38 C.F.R. § 20.301(a).   
The RO informed the veteran of his appellate rights.  The RO 
indicated that it had issued the statement of the case in 
August 1998, regarding the RO's July 1998 decision.  
Therefore, given that the veteran, or his attorney, filed a 
substantive appeal more than a year after the RO originally 
issued the July 1998 decision, this substantive appeal was 
untimely filed.

In a letter dated March 2000 to the veteran's attorney, the 
RO informed the veteran's attorney that, in order to 
represent the veteran before VA, the veteran's written 
consent must be filed.  The RO provided a copy of a sample 
consent form.  The RO received the completed consent form 
signed by the veteran in March 2000.

In April 2000, the veteran's attorney filed a notice of 
disagreement to the RO's decisions in March 2000.  The 
attorney claimed that the veteran was unable to file a timely 
notice of disagreement and substantive appeal due to undue 
hardship pursuant to 38 U.S.C.A. § 7105.

In June 2000, the RO issued a statement of the case regarding 
the timeliness of the foregoing issues.

In July 2000, the veteran, through his attorney, filed a VA 
Form 9 substantive appeal to the issues listed in the June 
2000 statement of the case.  

II.  Analysis

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed (RO).  
38 C.F.R. § 20.300 (2001).

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (2001).

A substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 
20.202, 20.302(b) (2001).

Under the facts set out above, the veteran had until July 14, 
1999, to file a timely notice of disagreement to the PTSD 
claim, subsequent to the RO's June 1998 rating action.  The 
veteran's notice of disagreement for this issue was received 
in January 2000.  This is clearly more than one year from the 
date of notification of the pertinent rating action.

The veteran had until 60 days after the RO issued the 
statement on the case on August 3, 1998, to file a timely 
substantive appeal to the residuals of shrapnel scars of the 
abdomen claim.  The veteran's substantive appeal for this 
issue was received in January 2000.  This is clearly in 
excess 60 days from the date of mailing of the statement of 
the case, as well as more than one year from the date of 
notification of the pertinent rating action in February 1997.

The Board notes that a veteran may request an extension of 
the 60-day period for filing a substantive appeal for good 
cause.  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 20.202, 20.303.  Review of the 
claims file discloses no evidence that the veteran requested 
such an extension.  The veteran's attorney claimed that the 
filings were untimely due to undue hardship in his April 2000 
letter, but this argument was made after the expiration of 
the time limit for filing the substantive appeal.  See 
38 C.F.R. § 20.303.  Therefore, good cause has not been 
shown.

The record satisfactorily shows that VA, in its usual course 
of business, took the required steps to notify the veteran at 
his address of record of the need to submit a timely notice 
of disagreement and substantive appeal.  The RO's 
notification was not returned as undeliverable.  Thus, there 
is no evidence of a failure on the part of VA, and there is 
no basis to accept an untimely notice of disagreement or 
substantive appeal for which a claim for extension was not 
made during the appeal period.

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  Furthermore, the 
United States Court of Appeals for Veterans Claims, after 
acknowledging that the timeliness standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
In the case now before the Board, the veteran clearly did not 
timely file a notice of disagreement with respect to the 
original rating assigned for service-connected PTSD or 
substantive appeal with respect to continuing a 
noncompensable rating for residual shell fragment wounds.  
Therefore, the Board lacks jurisdiction with respect to these 
claims.

The Board's jurisdiction to entertain an appeal is not 
obtained on a case by case basis as determined by the RO.  
Rather, its jurisdiction is derived from the relevant statute 
and implementing regulations, as previously cited.  The Board 
notes that, based on the filings of record and the June 2002 
testimony before the undersigned, the veteran's attorney 
appears to believe that the issues currently on appeal are 
entitlement to an increased rating for residuals of shell 
fragment wounds of the abdomen, currently rated as 
noncompensable, and entitlement to an initial rating for PTSD 
in excess of that assigned by the RO.  Testimony on these 
issues was taken at the veteran's personal hearing before the 
undersigned.

After reviewing the entire record, the Board finds that the 
only issues that are before the Board are the two listed on 
the title page of this action.  Since March 2000, when the 
veteran consented to have his attorney represent him before 
VA, the attorney has filed a number of pleadings.  As noted 
above, a notice of disagreement and substantive appeal must 
be filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed (RO).  38 C.F.R. § 20.300.  The veteran and his 
attorney have filed letters disagreeing with various recent 
RO decisions directly to the Board.  By regulation, the Board 
cannot accept notices of disagreement or substantive appeals.  
Therefore, the Board suggests that the veteran and his 
attorney should submit their pleadings in this regard 
directly to the RO pursuant to the relevant filing deadlines.

Finally, the Board observes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 was 
enacted, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law addresses notification requirements of the VA, and its 
duty to assist claimants in the development of claims.  The 
present appeal, however, is essentially a question of the 
correct application of pertinent law to undisputed facts.  As 
such, the matter of additional development does not arise.  
Likewise, it is clear that the veteran was given notice of 
the pertinent law in this case by means of the June 2000 
statement of the case, addressing the question of his timely 
appeals.  Under these circumstances, any requirements of the 
Veterans Claims Assistance Act of 2000, have been satisfied, 
and a remand of this matter to the RO for their consideration 
of the implications of that new law to this case is not 
warranted.

This absence of any case or controversy regarding the 
foregoing issues leaves no issue over which the Board has 
jurisdiction, and this appeal, therefore, must be dismissed.  
38 C.F.R. § 20.101.


ORDER

In the absence of a timely notice of disagreement with a June 
1998 rating action denying an increased initial rating for 
PTSD, the Board lacks jurisdiction to consider the underlying 
claim of entitlement to an increased rating for PTSD, and the 
appeal is dismissed.

In the absence of timely perfection of an appeal of a 
February 1997 rating action denying a compensable rating for 
residuals of shell fragment wounds of the abdomen, the Board 
lacks jurisdiction to consider the underlying issue of 
entitlement to a compensable rating for this disorder, and 
the appeal is dismissed.


REMAND

By a rating action dated in October 2001, the RO denied the 
veteran's claim of entitlement to a compensable rating for 
residuals of shell fragment wounds of the abdomen.  The 
veteran, through his attorney, appears to have filed a notice 
of disagreement with this decision in November 2001.  The 
veteran's attorney sent by certified mail a copy of a letter, 
which he had originally addressed to the Board.  Since that 
time, the veteran and his attorney have not been provided a 
statement of the case on this issue.  As the filing of a 
notice of disagreement places a claim in appellate status, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the RO's failure to issue a statement 
of the case constitutes a procedural defect requiring remand.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case to the veteran and his attorney 
addressing the issue of entitlement to a 
compensable rating for residuals of shell 
fragment wounds of the abdomen.  The 
veteran and his attorney should be 
clearly advised of the need to file a 
timely substantive appeal with respect to 
the October 2001 rating decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to this 
issue, the RO should undertake any other 
indicated development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

